DETAILED ACTION

Examiner note: Claims filed 30 December 2021 have been entered as they merely amend the claims to clarify claim language and the control device.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 17
The claim recites the limitation "the plurality of resistive heating elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the claim will be read as depending from claim 16.
	Claims 18-20 are rejected by virtue of depending from rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyle et al. (US 7,624,632).
In Reference to Claim 1
(See Hoyle, Figures 1-2)
Hoyle et al. (Hoyle) discloses:
	A control system for use in a fluid flow application comprising: 
a heater (18) having at least one resistive heating element (See Hoyle, Column 4, Lines 5-7), the heater operable to heat fluid (See Hoyle, Column 2, Lines 13-16); and 
a controller (20) configured to determine at least one flow characteristic of a fluid flow based on a heat loss of the at least one resistive heating element (18) and a property of the at least one resistive heating element (18) (See Hoyle, Column 4, Lines 
	The examiner notes that as the heater is activated and receiving current while measuring the resistance change it is “under a given heat flux”.

In Reference to Claim 11
(See Hoyle, Figures 1-2)
Hoyle discloses:
	wherein the at least one flow characteristic is selected from the group consisting of fluid speed, fluid pressure, fluid temperature, fluid turbulence, and combinations thereof. (See Hoyle, Column 4, Lines 34-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (US 20150253169) in view of Hoyle et al. (US 7,624,632).
In Reference to Claim 1
(See Najafi, Figures 2-9)
Najafi et al. (Naj) discloses:
	A control system for use in a fluid flow application comprising: 
a heater (20) having at least one resistive heating element, the heater operable to heat fluid (See Naj, Paragraphs [0025]-[0026]); and 
a controller (14) configured to determine at least one flow characteristic of a fluid flow based on a heat loss of the at least one resistive heating element (20) and a property of the at least one resistive heating element (20), wherein the property of the at least one resistive heating element (20) includes a change in resistance of the at least 
Naj discloses the claimed invention except:
	wherein the controller is configured to determine a mass flow rate of the fluid based on the at least one flow characteristic. 
	Hoyle et al. (Hoyle) discloses a resistance flow rate sensor system. (See Hoyle, Abstract). Hoyle discloses determining, via a controller, mass flow rate of the fluid using the determined flow characteristic (i.e.-flow speed). (See Hoyle, Column 4, Line 62 – Column 5, Line 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the control calculation of flow speed to determine mass flow rate as both references are directed towards flow rate sensor systems. One of ordinary skill in the art would have recognized that the calculation of mass flow rate would allow for accurate control and condition of the system and downstream components.

In Reference to Claim 2
(See Najafi, Figures 2-9)
The Naj-Hoyle combination discloses:
	wherein the at least one resistive heating element (20) includes a plurality of resistive heating elements (20) provided along a fluid flow pathway, and the controller (14) is configured to determine the at least one flow characteristic based on heat loss of 

In Reference to Claim 3
(See Najafi, Figures 2-9)
The Naj-Hoyle combination discloses:
	wherein based on the heat loss of the plurality of resistive heating elements (20), the controller (14) is configured to calculate an average fluid temperature, an average flow speed, or a combination thereof as the at least one flow characteristic. (See Naj, Paragraphs [0033] & [0036]).

In Reference to Claim 4
The Naj-Hoyle combination discloses:
	wherein the at least one flow characteristic is selected from the group consisting of fluid speed, fluid pressure, fluid temperature, fluid turbulence, and combinations thereof. (See Naj, Paragraph [0022]).

In Reference to Claim 11
The Naj-Hoyle combination discloses:
wherein the at least one flow characteristic is selected from the group consisting of fluid speed, fluid pressure, fluid temperature, fluid turbulence, and combinations thereof. (See Naj, Paragraph [0022]).

s 1-4, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2014/0343747) in view of  Najafi et al. (US 20150253169), further in view of Hoyle et al. (US 7,624,632).
In Reference to Claim 1
(See Culbertson, Figure 5)
Culbertson et al. (Culbertson) discloses:
A control system for use in a fluid flow application comprising:
a heater having at least one resistive heating element (505), the heater (505) operable to heat fluid (See Culbertson, Paragraph [0040]); and
a controller (540) configured to determine a property of the at least one resistive heating element (505). (See Culbertson, Paragraphs [0041] & [0044)).
Culbertson discloses the claimed invention except:
The controller determines at least one flow characteristic of a fluid flow based on a heat loss of the at least one resistive heating element and the property of the at least one resistive heating element, wherein the controller is configured to determine a mass flow rate of the fluid based on the at least one flow characteristic, wherein the property of the at least one resistive heating element includes a change in resistance of the at least one resistive heating element under a given heat flux density.
Najafi et al. (Naj) discloses a hot wire sensor for a fluid flow. (See Naj, Abstract). Naj discloses a controller (14) configured to determine at least one flow characteristic of a fluid flow based on a heat loss of the at least one resistive heating element (20) and a property of the at least one resistive heating element (20), wherein the property of the at least one resistive heating element (20) includes a change in resistance of the at least 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have utilized the resistance changing temperature
sensor/heater combination of Culbertson to measure fluid characteristics, as both
references are directed towards resistance based sensors within a flow path. One of
ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both exhaust system and heater unit.
	Hoyle et al. (Hoyle) discloses a resistance flow rate sensor system. (See Hoyle, Abstract). Hoyle discloses determining, via a controller, mass flow rate of the fluid using the determined flow characteristic (i.e.-flow speed). (See Hoyle, Column 4, Line 62 – Column 5, Line 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the control calculation of flow speed to determine mass flow rate as both references are directed towards resistance based sensors within a flow path. One of ordinary skill in the art would have recognized that the calculation of mass flow rate would allow for accurate control and condition of the system and downstream components.

In Reference to Claim 2
The Culbertson-Naj combination as modified by Hoyle discloses:

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have utilized the resistance changing temperature
sensor/heater combination of Culbertson to measure fluid characteristics, as both
references are directed towards resistance based sensors within a flow path. One of
ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both exhaust system and heater unit.

In Reference to Claim 3
The Culbertson-Naj combination as modified by Hoyle discloses:
	wherein based on the heat loss of the plurality of resistive heating elements, the controller is configured to calculate an average fluid temperature, an average flow speed, or a combination thereof as the at least one flow characteristic. (See Naj, Paragraphs [0033] & [0036]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have utilized the resistance changing temperature
sensor/heater combination of Culbertson to measure fluid characteristics, as both
references are directed towards resistance based sensors within a flow path. One of


In Reference to Claim 4
The Culbertson-Naj combination as modified by Hoyle discloses:
	wherein the at least one flow characteristic is selected from the group consisting of fluid speed, fluid pressure, fluid temperature, fluid turbulence, and combinations thereof. (See Naj, Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have utilized the resistance changing temperature
sensor/heater combination of Culbertson to measure fluid characteristics, as both
references are directed towards resistance based sensors within a flow path. One of
ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both exhaust system and heater unit.

In Reference to Claim 11
The Culbertson-Naj combination as modified by Hoyle discloses:

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have utilized the resistance changing temperature
sensor/heater combination of Culbertson to measure fluid characteristics, as both
references are directed towards resistance based sensors within a flow path. One of
ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both exhaust system and heater unit.

In Reference to Claim 13
The Culbertson-Naj combination as modified by Hoyle discloses:
wherein the controller is further configured to receive the at least one flow characteristic of a fluid flow from the at least one resistive heating element and flow characteristics from an engine control module to determine heater performance of the heater and mass flow measurement performance in the engine control module. (See Culbertson, Paragraphs [0026]-[0027]).

In Reference to Claim 14
The Culbertson-Naj combination as modified by Hoyle discloses:


In Reference to Claim 15
(See Culbertson, Figure 5)
Culbertson discloses:
	A control system for use with a vehicle exhaust system (See Culbertson, Abstract), the control system comprising: 
a heater having at least one resistive heating element (505), the heater being operable to heat an exhaust gas (See Culbertson, Paragraph [0040]); and
a controller (540) configured to determine a property of the at least one resistive heating element (505). (See Culbertson, Paragraphs [0041] & [0044)).
Culbertson discloses the claimed invention except:
the controller is configured to determine at least one flow characteristic of the exhaust gas based on a heat loss of the at least one -5-Appln. No.: 16/884,771Attorney Docket No.: 0100S-000301/US/CONresistive heating element and the property of the at least one resistive heating element, wherein the controller is configured to determines a mass flow rate of the exhaust gas based on the at least one flow characteristic, wherein the at least one flow characteristic is selected from the group consisting of exhaust gas flow speed, exhaust gas pressure, exhaust gas temperature, exhaust gas turbulence, and combinations thereof, and the property of the 
Najafi et al. (Naj) discloses a hot wire sensor for a fluid flow. (See Naj, Abstract). Naj discloses a controller (14) configured to determine at least one flow characteristic of a fluid flow based on a heat loss of the at least one resistive heating element (20) and a property of the at least one resistive heating element (20), wherein the property of the at least one resistive heating element (20) includes a change in resistance of the at least one resistive heating element (20) under a given heat flux density. (See Naj, Figure 1, Paragraphs [0022]-[0023]). Additionally, Naj discloses the at least one flow characteristic is selected from the group consisting of fluid speed, fluid pressure, fluid temperature, fluid turbulence, and combinations thereof. (See Naj, Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have utilized the resistance changing temperature
sensor/heater combination of Culbertson to measure fluid characteristics, as both
references are directed towards resistance based sensors within a flow path. One of
ordinary skill in the art would have recognized that utilizing the heater/sensor combination of Culbertson to determine fluid characteristics of exhaust gases would eliminate the need for additional sensors to monitor the parameters of the exhaust gas and more accurately control both exhaust system and heater unit.
	Hoyle et al. (Hoyle) discloses a resistance flow rate sensor system. (See Hoyle, Abstract). Hoyle discloses determining, via a controller, mass flow rate of the fluid using the determined flow characteristic (i.e.-flow speed). (See Hoyle, Column 4, Line 62 – Column 5, Line 5).


In Reference to Claim 16
The Culbertson-Naj combination as modified by Hoyle discloses:
	wherein the at least one resistive heating element includes a plurality of resistive heating elements provided along a fluid flow pathway, and the controller is configured to determine the at least one flow characteristic based on heat loss of the plurality of resistive heating elements. (See Naj, Paragraphs [0025]-[0026] & [0033]).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbertson et al. (US 2014/0343747) in view of  Najafi et al. (US 20150253169), further in view of Hoyle et al. (US 7,624,632).
In Reference to Claim 12
The Culbertson-Najafi combination as modified by Hoyle discloses:
	wherein the heater further comprises the resistive heating element and a metal
sheath. (See Culbertson, Paragraphs [0009] & [0029]-[0030] w/respect to the heater
sheath).

	wherein the heater further comprises ceramic insulation surrounding the resistive
heating element.
Parsons discloses a resistance temperature measurement device. (See Parsons, Abstract). Parsons discloses a heater of the sensor comprising ceramic insulation. (See
Parsons, Paragraph [0075)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ceramic layer of Parsons to the
device of Culbertson, as both references are directed towards resistance temperature
measurement devices. One of ordinary skill in the art would have recognized that the
ceramic layer of Parsons would have thermally protected the device of Culbertson. (See Parsons, Paragraph [0075]).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed 30 December 2021, with respect to the rejection(s) of claim(s) 1-4 and 11-18 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Culbertson et al. (US 2014/0343747), Najafi et al. (US 20150253169), and Hoyle et al. (US 7,624,632).
	Additionally, in view of the claim amendments with respect to claims 1-20, claims 1-20 are no longer interpreted under 35 U.S.C. 112(f).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sukegawa, Kawai, Wetherill, and Ramsesh show fluid flow detection devices with heating elements in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746